Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 9/30/2022 include amendments to the claims. Claims 1, 3-14, 18-19, 21-24 are pending. Claims 1, 3-6, 11-14 and 21 have been amended. Claims 2, 15-17, 20 and 25 have been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/30/2022, with respect to the rejection(s) of claim 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ko et al. (US20140209239) and Yu et al. (KR20090037075A).
Regarding applicant’s arguments that none of the references teach that the first cleaning liquid nozzle is disposed at an uppermost portion of the first nozzle arm and sprays liquid in an upwards direction: Ko et al. does not explicitly teach a first nozzle arm movably coupled to the swing body. Yu et al. teaches a substrate treatment system (see abstract) and a nozzle arm 410, 430, 470 movably disposed and coupled to the rotatable liquid supply nozzle 450 that is disposed at a distal end of the nozzle arm 410, 430, 470, so as to allow for the adjustment of the position of the liquid supply nozzle 450 and improve cleaning efficiency (see figures 1, 5 and pages 3-4 of the translation). Since both Ko et al. and Yu et al. teach substrate treatment systems with fluid supply nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a first nozzle arm may be movably coupled to the swing body so as to allow for adjustment of the position of the first cleaning liquid supply nozzle, which may be rotatably coupled to the first nozzle arm, so as to allow for improved cleaning efficiency, as shown to be known and conventional by Yu et al. Based on the disposition of the swing body in the system by Ko et al. being above the main surface of the substrate, it is readily apparent that, in the modified system, the first nozzle arm would extend from a bottom surface of the swing body toward the main surface of the substrate with the first cleaning liquid supply nozzle disposed on a distal end of the first nozzle arm and configured to spray the first cleaning liquid toward the main surface of the substrate. While Ko et al. does not explicitly teach the disposition of the first cleaning liquid nozzle at an uppermost portion of the nozzle arm or that the first cleaning liquid is sprayed in an upward direction, since Ko et al. teaches that the cleaning fluid may be sprayed from the first cleaning liquid nozzle toward the main surface of the substrate for a cleaning effect, it would have been obvious to one of ordinary skill in the art that the particular direction may be chosen so as to optimize the cleaning effect for the particular application. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14, 18-19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 recite the limitations: “a first cleaning liquid supply nozzle coupled to the first nozzle arm at an uppermost portion of the first nozzle arm”. There is no written description of such an arrangement in the specification. Rather, based on paragraph [0067] of the specification where 100b is described as being a “bottom” surface of the substrate, it would appear that the disclosure teaches that the first cleaning liquid supply nozzle coupled to the first nozzle arm at a bottommost portion of the nozzle arm. For the same reason, the limitations: “the first cleaning liquid supply nozzle sprays the first cleaning liquid in an upward direction toward the main surface of the substrate” do not satisfy the written description requirement. Rather, the disclosure teaches that the first cleaning liquid supply nozzle sprays the first cleaning liquid in a downward direction toward the main surface of the substrate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-14, 18-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US20140209239) in view of Yu et al. (KR20090037075A).
Regarding claims 1-3, 5, 21, Ko et al. teaches a substrate treatment system for treating a substrate (see abstract), the system comprising: chemical mechanical planarization equipment including an enclosure 288, carousel 234, controller and CMP stations (see e.g. 230, 232, 228); and substrate cleaning equipment which is capable of receiving the substrate 100 after a main surface of the substrate 100 is planarized by the CMP equipment, wherein the substrate cleaning equipment comprises: substrate holder 414 which supports a substrate 100; a swing body 438, 440, 436, 454, 456, 458 which is capable of moving along a sweep line on a main upper surface of the substrate 100; a head 446 which is coupled to the swing body 438, 440, 436, 454, 456, 458 and comprises a pad attachment surface facing the substrate holder 414; a first cleaning liquid supply structure 450 which is coupled to the swing body 438, 440, 436, 454, 456, 458 and capable of spraying a first cleaning liquid onto the main surface of the substrate 100; and a second cleaning liquid supply structure (see e.g. 464, 466, 482) which is capable of spraying a second cleaning liquid onto the main surface of the substrate 100, wherein a buffing pad 444 is attached to the pad attachment surface and may be rotated in the same direction as the substrate 100 (reads on claim 3); the first cleaning liquid supply structure 450 comprising a first cleaning liquid supply nozzle 450 (see paragraphs [0030]-[0034], [0044]-[0054], [0065], figures 2 and 4). Ko et al. does not explicitly teach a first nozzle arm movably coupled to the swing body. Yu et al. teaches a substrate treatment system (see abstract) and a nozzle arm 410, 430, 470 movably disposed and coupled to the rotatable liquid supply nozzle 450 (reads on claim 5) that is disposed at a distal end of the nozzle arm 410, 430, 470, so as to allow for the adjustment of the position of the liquid supply nozzle 450 and improve cleaning efficiency (see figures 1, 5 and pages 3-4 of the translation). Since both Ko et al. and Yu et al. teach substrate treatment systems with fluid supply nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a first nozzle arm may be movably coupled to the swing body so as to allow for adjustment of the position of the first cleaning liquid supply nozzle, which may be rotatably coupled to the first nozzle arm, so as to allow for improved cleaning efficiency, as shown to be known and conventional by Yu et al. Based on the disposition of the swing body in the system by Ko et al. being above the main surface of the substrate, it is readily apparent that, in the modified system, the first nozzle arm would extend from a bottom surface of the swing body toward the main surface of the substrate with the first cleaning liquid supply nozzle disposed on a distal end of the first nozzle arm and configured to spray the first cleaning liquid toward the main surface of the substrate. While Ko et al. does not explicitly teach the disposition of the first cleaning liquid nozzle at an uppermost portion of the nozzle arm or that the first cleaning liquid is sprayed in an upward direction, since Ko et al. teaches that the cleaning fluid may be sprayed from the first cleaning liquid nozzle toward the main surface of the substrate for a cleaning effect, it would have been obvious to one of ordinary skill in the art that the particular direction may be chosen so as to optimize the cleaning effect for the particular application. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 6-7, 22-23, Ko et al. and Yu et al. together teach the limitations of claims 2 and 21. Ko et al. does not explicitly teach that the second cleaning liquid structure is coupled to the swing body. However, since Ko et al. teaches in paragraphs [0030]-[0034], [0044]-[0054], [0065], figures 2 and 4 that a cleaning liquid structure 450 may be coupled to the swing body 438 in order to dispense cleaning liquid onto the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second cleaning liquid structure may be disposed on the swing body so as to allow for an increased supply of cleaning liquid (reads on claim 22). In the modified system, it is readily apparent that the second cleaning liquid structure may comprise a second nozzle arm movably coupled to the swing body and a second cleaning liquid supply nozzle coupled to the second nozzle arm (reads on claim 23). Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 9, 13 and 24, Ko et al. and Yu et al. together teach the limitations of claim 21. Ko et al. teaches in paragraphs [0027], [0030]-[0034], [0044]-[0054], [0065], figures 2, 4 and 6-7 that the head 446 is movable such that it is capable of passing through a center of the substrate 100 while the buffing pad 444 cleans the main surface of the substrate 100 while moving along the sweep line (reads on claims 13 and 24); that the substrate may be rotated in a counterclockwise direction (see figure 5) and that the first cleaning liquid supply structure 450 may be disposed in an area in which the Y-axis of the X-Y plane has a positive value, such that it is readily apparent that the second cleaning liquid supply structure of the modified system may also be thusly disposed (reads on claim 9).
Regarding claims 10-11, Ko et al. and Yu et al. together teach the limitations of claim 9. Ko et al. does not teach the particular disposition of the first and second cleaning liquid supply structures. However, since Ko et al. teaches that the first cleaning liquid supply structure 450 is disposed so as to provide a cleaning fluid supply, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the second cleaning liquid supply structure in the modified system may also be disposed based on the desired cleaning fluid supply direction so as to optimize the cleaning effect. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 12, Ko et al. and Yu et al. together teach the limitations of claim 2. Ko et al. also teaches in figure 4 and paragraph [0065] a housing 402 which accommodates the substrate holder 414, wherein the second cleaning liquid supply structure 464, 466 is fixed to an inner wall of the housing 402.
Regarding claim 14, Ko et al. and Yu et al. together teach the limitations of claim 2. Ko et al. teaches in figures 2-5, paragraphs [0008], [0038], 0044]-[0045] that the substrate holder 414 is capable of keeping the substrate vertically oriented while the main surface of the substrate 100 is cleaned using the buffing pad 444.
Regarding claim 18, Ko et al. and Yu et al. together teach the limitations of claim 1. Ko et al. does not explicitly teach that third and fourth cleaning liquid structures are coupled to the swing body. However, since Ko et al. teaches in paragraphs [0030]-[0034], [0044]-[0054], [0065], figures 2 and 4 that a cleaning liquid structure 450 may be coupled to the swing body 438 in order to dispense cleaning liquid in a particular direction onto the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that third and fourth cleaning liquid structures may be disposed on the swing body so as to allow for an increased supply of cleaning liquid and based on the desired cleaning fluid supply direction so as to optimize the cleaning effect. Furthermore, it has been determined that the duplication of parts and the rearrangement of parts constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Ko et al. and Yu et al. together teach the limitations of claim 18. Ko et al. does not explicitly teach the particular timing sequence of spray from each of the cleaning liquid supply structures. However, the cleaning liquid supply structures of the modified system would be capable of spraying their respective cleaning liquids onto the substrate at different positions of the substrate via movement of the swing body. It has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US20140209239) and Yu et al. (KR20090037075A) as applied to claim 2 and further in view of Lee et al. (US20160329219). 
Regarding claims 4 and 8, Ko et al. and Yu et al. together teach the limitations of claims 2 and 7. Ko et al. does not teach that the first nozzle arm moves along a guide rail. Lee et al. teaches a substrate treatment system (see abstract) and that a guide rail 240 may be used to support and guide the movement of a nozzle arm 220, 210a-b and provide an improved cleaning effect (see paragraphs [0108], [0122], [0161]-[0163], figures 1-4, 7, 16-19b). Since both Ko et al. and Lee et al. teach substrate treatment systems with fluid dispensing nozzles, it would have been obvious to one of ordinary skill in the art that a guide rail maybe included in the modified system so as to support and guide the nozzle arm so as to provide an improved cleaning effect, as shown to be known and conventional by Lee et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711